Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/679,787, filed on 8/17/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-19 of U.S. Patent No. 10,788,606. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant application limitations are anticipated by the patent. With respect to claim 1, both include the same or similar language related to an ophthalmic lens including a polydopamine layer attached to the lens body, anti-microbial layer bonded to the polydopamine layer and wherein light transmittance is not less than 92%. With respect to claim 7, both include the same or similar language related to a method of manufacturing an ophthalmic lens that comprises the steps of immersing the lens in a polydopamine solution, washing the lens and immersing the lens in a copolymer of carboxyl polymer or zwitterionic polymer to form an antimicrobial layer. 


Examiner’s Note
	Applicant’s claims are identical to those submitted in the original claim set of the parent application, and now patent 10,788,606. The office conducted a new search, but did not find anything more relevant than what was originally provided on 2/14/2019 in the first non-final rejection of 15/679,787.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan et al. (PGPUB 20150057389 hereinafter “Chauhan”) in view of Lynge et al. (Polydopamine—a nature-inspired polymer coating for biomedical science, Nanoscale, 2011, 3, 4916 hereinafter “Lynge”) and further in view of Kolluru et al. (PGPUB 20130118127 hereinafter “Kolluru”).

Regarding claim 1, Chauhan discloses an ophthalmic lens, comprising:
a lens body ([0016] a contact lens inherently has a body);
wherein the visible light transmittance of the ophthalmic lens is not less than 92% (See Figs. 2A-C).
Chauhan does not disclose wherein a polydopamine layer is formed on the surface of the lens body.
However, Lynge teaches polydopamine as a useful material used in biomedical devices (P. 4917 left column second paragraph).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Chauhan to include a polydopamine layer as taught by Lynge motivated by improving UV absorption (P. 4919 Photoprotection section).
Modified Chauhan does not disclose wherein an antimicrobial layer bonded to the polydopamine layer and formed from a copolymer of carboxyl-containing polymer and zwitterionic polymer and a crosslinking agent, wherein the zwitterionic polymer is selected from one of the group consisting of phosphorylcholine polymer, sulfobetaine polymer, carboxybetaine polymer and mixed-charge polymer or a combination thereof.
However, Kolluru teaches a contact lens ([0009]) that comprises an antimicrobial layer ([0044]) comprising a carboxyl polymer ([0045]), a phosphorylcholine zwitterionic composition ([0029]) and a cross-linking agent ([0044]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of modified Chauhan to include the antimicrobial composition of Kolluru motivated by improving hydrophilicity and lubricity ([0002]).

Regarding claim 3, modified Chauhan teaches wherein a weight average molecular weight of the copolymer of carboxyl-containing polymer and zwitterionic polymer is in the range of 10,000 to 500,000 ([0048] and [0050] of Kolluru teaches the zwitterionic chemical (meth)acryloyloxyethyl phosphorylcholine and that the Carboxyl group can by any weight between 10,000 and 5,000,000. The average molecular weight of these two chemicals, given the range of Kolluru, would be between 10,000 and 500,000).

Regarding claim 4, modified Chauhan teaches wherein the carboxyl-containing polymer is poly acrylic acid (PAA) and/or poly methacrylic acid (PMA) ([0049] of Kolluru).

Regarding claim 6, modified Chauhan discloses wherein the lens body is made of a hydrogel or silicon hydrogel ([0016]).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Lynge in view of Kolluru and further in view of Cheng et al. (PGPUB 20170362458 hereinafter “Cheng”).

Regarding claim 2, modified Chauhan teaches a zwitterionic composition ([0029] of Kolluru) but does disclose wherein the zwitterionic polymer is selected from one of the group consisting of poly(2-methacryloyloxyethyl phosphorylcholine) (PMPC), poly(sulfobetaine methacrylate) (PSBMA) and poly(carboxybetaine methacrylate) (PCBMA) or a combination thereof.
However, Cheng teaches a contact lens ([0140]) that contains a zwitterionic composition ([0012]) comprising PCBMA ([0137]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the lens of modified Chauhan to include PCBMA as taught by Cheng motivated by improved mechanical properties ([0011]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Lynge in view of Kolluru and further in view of Chan et al. (PGPUB 20140163133 hereinafter “Chan”).

Regarding claim 5, modified Chauhan does not disclose wherein the crosslinking agent is selected from one of the group consisting of 1,4-butanediol diglycidyl ether (BDDE), polyethylene glycol diacrylate (PEGDA), ethylene glycol diglycidyl 29 ether, 1,6-hexanediol diglycidyl ether, polypropylene glycol diglycidyl ether, polytetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, polyglycerol polyglycidyl ether, diglycerolpolyglycidyl ether, glycerol polyglycidyl ether, tri-methylolpropanepolyglycidyl ether, pentaerythritolpolyglycidyl ether, sorbitol polyglycidyl ether, 1,2,7,8-diepoxyoctane, 1,3-butadiene diepoxide, polyamidoamineepichlorohydrin and copolymer of dimethylamine and epichlorohydrin or a combination thereof.
However, Chan teaches a hydrogel contact lens ([0016]) comprising carboxyl ([0036]) and a crosslinking agent of PEGDA ([0162]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the lens of modified Chauhan to include PEGDA as a crosslinking agent as taught by Chan motivated by improving water absorption properties ([0162]).

Claims 7, 9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Ho et al. (Structure, Properties and Applications of Mussel-Inspired Polydopamine Journal of Biomedical Nanotechnology, 2014 hereinafter “Ho”) and further in view of Kolluru.

Regarding claim 7, Chauhan discloses method for manufacturing an ophthalmic lens, comprising steps of: 
(a) providing a lens body ([0016] a contact lens inherently has a body).
Chauhan discloses including attaching surfactants ([0016]), but does not disclose immersing the lens body in a polydopamine solution to coat a polydopamine layer on a surface of the lens body.
However, Ho teaches a method of creating a biocompatible device comprising using polydopamine as an anchoring or adhesive layer (Abstract, in order to adhere the surfactant the lens would have to be immersed in the polydopamine).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Song to include immersing the lens in a polydopamine solution as taught by Ho motivated by having good binding capacity (Abstract).
Modified Chauhan does not disclose
(b) washing the polydopamine-coated lens body; and 
(c) immersing the polydopamine-coated lens body in a solution containing a copolymer of carboxyl-containing polymer and zwitterionic polymer and a crosslinking agent to form an antimicrobial layer bonded to the polydopamine layer; 
wherein the zwitterionic polymer is selected from one of the group consisting of phosphorylcholine polymer, sulfobetaine polymer, carboxybetaine polymer and mixed-charge polymer or a combination thereof.
	However, Kolluru teaches a method of manufacturing a lens comprising the steps of 
(b) washing the polydopamine-coated lens body ([0117]); and 
(c) immersing the polydopamine-coated lens body in a solution containing a copolymer of carboxyl-containing polymer ([0058] packaging solution comprises hydrophilic polymer and [0065] states the hydrophilic polymer may contain a combination of carboxyl groups) and zwitterionic polymer ([0065] states the hydrophilic polymer may contain a combination of phosphorycholine, which in [0029] is said to be zwitterionic) and a crosslinking agent ([0041] the hydrophilic polymer is crosslinked and its epoxides participate in the crosslinking) to form an antimicrobial layer bonded to the polydopamine layer; 
wherein the zwitterionic polymer is selected from one of the group consisting of phosphorylcholine polymer ([0029]), sulfobetaine polymer, carboxybetaine polymer and mixed-charge polymer or a combination thereof.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the manufacturing method of Chauhan to include the manufacturing steps of Kooluru motivated by improving hydrophilicity and lubricity ([0002]).

Regarding claim 9, modified Chuanhan does not disclose wherein the concentration of the polydopamine solution is in the range of 25ppm to 500ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a polydopamine solution is in the range of 25ppm to 500ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would be adjust the concentration of polydopamine to the above range motivated by improving chemical adherence.

Regarding claim 12, modified Chauhan does not disclose wherein the lens body is immersed in the polydopamine solution for a time in the range of 5 minutes to 60 minutes in the step of (a).
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention immersed the lens for 5 to 60 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the amount of time the lens is immersed in the polydopamine solution motivated by improving polydopamine adherence to the lens.

Regarding claim 13, modified Chauhan does not disclose wherein the concentration of the copolymer of carboxyl-containing polymer and zwitterionic polymer is in the range of 200ppm to 2000ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a concentration of the carboxyl-containing polymer and zwitterionic polymer is in the range of 200ppm to 2000ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the concetration of the carboxyl-containing polymer and zwitterionic polymer to the range of 200ppm to 2000ppm motivated by improving hydropolicity.

Regarding claim 14, modified Chauhan teaches wherein the solution containing copolymer of carboxyl-containing polymer and zwitterionic polymer and the crosslinking agent is heated at the temperature in the range of 60°C to 121°C in the step of (c) ([0009] of Kolluru the solution and lens are heated to 115°C).

Regarding claim 15, modified Chauhan teaches wherein the polydopamine-coated lens body is immersed in the solution containing the copolymer of carboxyl-containing polymer and zwitterionic polymer and the crosslinking agent for a time in the range of 20 minutes to 90 minutes in the step of (c) ([0009] of Kolluru the solution and lens are heated to 115°C for at least 20 minutes).

Regarding claim 16, modified Chauhan teaches wherein a weight average molecular weight of the copolymer of carboxyl-containing polymer and zwitterionic polymer is in the range of 10,000 to 500,000 ([0048] and [0050] of Kolluru teaches the zwitterionic chemical (meth)acryloyloxyethyl phosphorylcholine and that the Carboxyl group can by any weight between 10,000 and 5,000,000. The average molecular weight of these two chemicals, given the range of Kolluru, would be between 10,000 and 500,000).

Regarding claim 17, modified Chauhan teaches wherein the carboxyl-containing polymer is poly acrylic acid (PAA) and/or poly methacrylic acid (PMA) ([0049] of Kolluru).

Regarding claim 18, modified Chauhan does not disclose wherein the concentration of the crosslinking agent is in the range of 100ppm to 1000ppm.
However, due to the nature of optical engineering the process of ophthalmic lens design includes manipulation of variables such as solution concentrations and time considerations to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known chemical/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have concentration of the crosslinking agent is in the range of 100ppm to 1000ppm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the concentration of the crosslinking agent to be between 100ppm to 1000ppm motivated by improving crosslinking of the hydrophilic coating.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Ho in view of Kolluru and further in view of Cheng.

Regarding claim 8, modified Song teaches a zwitterionic composition ([0029] of Kolluru) but does disclose wherein the zwitterionic polymer is selected from one of the group consisting of poly(2-methacryloyloxyethyl phosphorylcholine) (PMPC), poly(sulfobetaine methacrylate) (PSBMA) and poly(carboxybetaine methacrylate) (PCBMA) or a combination thereof.
However, Cheng teaches a contact lens ([0140]) that contains a zwitterionic composition ([0012]) comprising PCBMA ([0137]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the lens of modified Song to include PCBMA as taught by Cheng motivated by improved mechanical properties ([0011]).


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Ho in view of Kolluru and further in view of Yan et al. (PGPUB 20140336040 hereinafter “Yan”).

Regarding claim 10, modified Chauhan does not disclose further comprising a step of preparing the polydopamine solution from dopamine in alkaline environments before the step of (a).
However, Yan teaches a polydopamine preparation step comprising preparing the polydopamine in an alkaline solution ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the polydopamine preparation modified Chauhan to include an alkaline solution as taught by Yan motivated by reducing costs ([0049]).

Regarding claim 11, modified Chauhan does not disclose wherein the polydopamine solution is heated at the temperature in the range of 40°C to 80°C in the step of (a).
However, Yan teaches a polydopamine preparation step comprising preparing the polydopamine at temperatures of about 50°C ([0071]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the polydopamine preparation modified Chauhan to include heating the polydopamine solution to 50°C as taught by Yan motivated by reducing costs ([0049]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan in view of Ho in view of Kolluru and further in view of Chan.

Regarding claim 19, modified Chauhan does not disclose wherein the crosslinking agent is selected from one of the group consisting of 1,4-butanediol diglycidyl ether (BDDE), polyethylene glycol diacrylate (PEGDA), ethylene glycol diglycidyl 29 ether, 1,6-hexanediol diglycidyl ether, polypropylene glycol diglycidyl ether, polytetramethylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, polyglycerol polyglycidyl ether, diglycerolpolyglycidyl ether, glycerol polyglycidyl ether, tri-methylolpropanepolyglycidyl ether, pentaerythritolpolyglycidyl ether, sorbitol polyglycidyl ether, 1,2,7,8-diepoxyoctane, 1,3-butadiene diepoxide, polyamidoamineepichlorohydrin and copolymer of dimethylamine and epichlorohydrin or a combination thereof.
However, Chan teaches a hydrogel contact lens ([0016]) comprising carboxyl ([0036]) and a crosslinking agent of PEGDA ([0162]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention modify the lens of modified Chauhan to include PEGDA as a crosslinking agent as taught by Chan motivated by improving water absorption properties ([0162]).

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872